United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1077
                                     ___________

In re: Richard Charles Tolbert,                  *
                                                 *
                Debtor,                          *
------------------------------------------------ *
                                                 * Appeal from the United States
Richard Charles Tolbert,                         * Bankruptcy Appellate Panel
                                                 * For the Eighth Circuit.
                Appellant,                       *
                                                 *      [UNPUBLISHED]
        v.                                       *
                                                 *
Richard Fink,                                    *
                                                 *
                Appellee.                        *
                                           ___________

                           Submitted: July 6, 2001
                               Filed: July 20, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Richard Charles Tolbert appeals the bankruptcy appellate panel’s affirmance of
the bankruptcy court’s1 dismissal of his Chapter 13 petition. For the reasons explained
in the bankruptcy appellate panel’s opinion, we affirm the decision of the bankruptcy

      1
       The HONORABLE ARTHUR B. FEDERMAN, United States Bankruptcy
Judge for the Western District of Missouri.
court. See 8th Cir. R. 47B. The appellee is awarded double costs because the appeal
is frivolous. See Fed. R. App. P. 38.

      A true copy.

            Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-